NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10170

                Plaintiff-Appellee,             D.C. No. 1:10-cr-00023-SOM-1

 v.

MARCUS XAVIER ARRINGTON,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Marcus Xavier Arrington appeals from the district court’s judgment and

challenges the 12-month sentence and one special condition of supervised release

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arrington contends that the district court erred by imposing the revocation

sentence to punish him for the criminal conduct underlying the revocation, and to

promote respect for the law. We review for plain error, see United States v.

Burgum, 633 F.3d 810, 812 (9th Cir. 2011), and conclude that there is none. The

record reflects that the district court relied on only proper sentencing factors,

including Arrington’s poor history on supervision, the need to afford adequate

deterrence, and the need to protect the public. See 18 U.S.C. § 3583(e); United

States v. Simtob 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Arrington also challenges the special condition of supervised release that

requires him to obtain permission from his probation officer before having any

“direct contact” with minors under the age of 18. He maintains the condition is not

reasonably related to his offense of conviction and is overbroad. The district court

did not abuse its discretion or run afoul of the Constitution. See United States v.

Watson, 582 F.3d 974, 981 (9th Cir. 2009) (setting forth standard). As an initial

matter, Arrington has not identified any familial relationship that would be

impacted by this condition. Furthermore, the condition is reasonably related to the

protection of the public and involves no greater deprivation of liberty than is

reasonably necessary. See 18 U.S.C. § 3583(d)(1), (2); United States v. Watson,
582 F.3d at 983-85.

      AFFIRMED.


                                           2                                      19-10170